Citation Nr: 0214406
Decision Date: 10/16/02	Archive Date: 11/06/02

Citation Nr: 0214406	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-16 233A	)	DATE OCT 16, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury of the hands.

2.  Entitlement to service connection for residuals of cold injury of the feet.

3.  Entitlement to service connection for cold injury of the ears.

4.  Entitlement to service connection for peripheral vascular disease.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


VACATUR

The veteran had active service from September 1961 to 
September 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision from the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).  

On April 10, 2002, the Board issued a decision on the issues 
of entitlement to service connection for cold injury of the 
hands, feet, and ears, and for peripheral vascular disease.  
The issue of service connection for COPD was deferred pending 
development. 

In July 2002, the veteran's surviving spouse notified the 
Board that the veteran died on March [redacted], 2002.  A copy of the 
Certificate of Death has been associated with the veteran's 
claims folder.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the veteran 
died before the Board issued its decision in April 2002, the 
Board had no jurisdiction to adjudicate the veteran's claims 
concerning service connection.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.1302 (2001).

In Landicho, the United States Court of Appeals for Veterans 
Claims (the Court) held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal.  The vacatur of the 
Board decision and dismissal of this appeal on these grounds 
ensures that the decision by the Board and the underlying 
decisions by the RO have no preclusive effect in the 
adjudication of any accrued benefits claims derived from the 
veteran's entitlements, and which may ensue in the future.  
Therefore, consistent with the Court's reasoning set forth in 
Landicho, the Board will vacate its April 2002 decision and 
dismiss the appeal. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).
 

ORDER

The Board's April 10, 2002 decision is vacated.

The appeal is dismissed.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0203293	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  98-16 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the hands.

2.  Entitlement to service connection for residuals of cold 
injury of the feet.

3.  Entitlement to service connection for residuals of cold 
injury of the nose.

4.  Entitlement to service connection for residuals of cold 
injury of the ears.

5.  Entitlement to service connection for peripheral vascular 
disease.

[The issue of entitlement to service connection for chronic 
obstructive pulmonary disease  (claimed as respiratory 
problems related to cold injury) will be the subject of a 
later decision.]


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, dated in January 1998. 
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible.

2.  The veteran's residuals of frostbite of the hands, feet, 
and nose and peripheral vascular disease are the result of 
cold injury sustained while in active service.

3.  The veteran has not been diagnosed with current residuals 
of cold injury of the ears.


CONCLUSIONS OF LAW

1.  Residuals of cold injury of the hands, feet, and nose and 
peripheral vascular disease were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303(d) (2001).

2.  Residuals of cold injury of the ears were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to service 
connection for the residuals of cold injury to the hands, 
feet, nose, and ears.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case 
and Supplemental Statement of the Case have informed the 
veteran and his representative of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
He has been provided a VA medical examination in connection 
with his claim.  The Board finds that another medical opinion 
is not necessary, as the record contains sufficient medical 
evidence to decide the claim.  See 66 Fed. Reg. at 45,631 (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication in this case that the veteran's claim for benefits 
is incomplete.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needs to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).


Factual Background

The veteran was examined by VA for compensation purposes in 
November 1997.  The examiner noted the veteran's history of 
cold exposure while stationed in Korea.  The examiner 
diagnosed frostbite of the hand, feet, and nose with severe 
residuals.  The examiner noted that it was worse in the hands 
with delayed wound healing.

In February 1998, Donald C. Syracuse, M.D., related that the 
veteran's Raynaud's phenomenon was consistent with his 
exposure to cold in the military. 

The veteran and his wife testified before the undersigned at 
a hearing in January 2002.  The veteran offered credible 
testimony regarding the conditions of his service while 
stationed in Korea.  He reported frequent exposure to sub-
zero temperatures while on maneuvers overnight.  The veteran 
reported that he was treated for exposure to cold on one 
occasion when he was given a salve to put on his hands and 
feet.  He was given ten days of light duty after which he 
felt better.  The veteran noticed some problems while he was 
in service, but it was not outstanding.  It only really began 
bothering him over the previous ten years.

The veteran reported that he was not exposed to prolonged 
cold at any other time before or after service.  

Review of the veteran's service medical records does not 
reveal any notation regarding cold injury.  However, the 
veteran testified that he was forced to throw his duffel bag 
containing his medical records off a military transport that 
was having engine trouble.  The veteran also submitted 
newspaper articles in support of this contention.  The 
veteran asserts that but for this incident the treatment he 
received in Korea would be noted in his service medical 
records.

The veteran has submitted private medical treatment records.  
These records refer to residuals of cold injury to the 
veteran's hands, feet, and nose.  Careful review of these 
records does not reveal any diagnosis, treatment, or 
complaint relating to residuals of cold injury to the 
veteran's ears.


Legal Criteria

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in the line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Each disorder for which a veteran seeks service 
connection must be considered on the basis of evidence, 
including that shown by his service records, his medical 
records, and pertinent medical and lay evidence. 38 C.F.R. 
§ 3.303(a).

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in order to 
prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

The Court has held that "disability" means "impairment in 
earning capacity" resulting from diseases or injuries 
incurred in active service and their residual conditions.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A subjective 
complaint such as pain, without a diagnosed or identified 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).





Analysis

The veteran has been diagnosed with residuals of cold injury 
in his hands, feet, and nose.  The VA examiner in November 
1997 provided an opinion that they were related to the 
veteran's asserted cold exposure in Korea.  The cold injury 
that the veteran claims to have received is consistent with 
service on the Korean peninsula.  Therefore, under the 
circumstances, service connection may be granted applying the 
"benefit of the doubt" rule.  In addition, a relationship 
between Raynaud's disease and the veteran's exposure to cold 
in Korea has been confirmed by a private physician. The Board 
therefore finds that the evidence does support a finding that 
the veteran's residuals of cold injury to the hands, feet, 
and nose and Raynaud's disease are the result of exposure to 
cold during service.  Accordingly, service connection for 
residuals of cold injury to the hands, feet, and nose and 
Raynaud's disease is in order.  See VCAA; 38 U.S.C.A. 
§§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303(d).

After a careful review of the claims folder, the Board finds 
that the record contains no competent medical evidence that 
the veteran has current residuals of a cold injury to his 
ears for which service connection may be granted. As noted 
above, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in active service, or secondary to a service-connected 
disability. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.

Review of the medical evidence submitted by the veteran 
consisting of both service medical records and post service 
records of private treatment and VA examination fails to 
reveal a diagnosis of current residuals of a cold injury of 
the ears.  While the Board has found that the veteran's 
testimony regarding the in-service occurrence of cold injury 
is credible, no current disability of the ears has been 
diagnosed.  In the absence of proof of a present disability, 
the claim must be denied.  See Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992). The Board is of the opinion that because the 
evidence regarding this issue is not in relative equipoise, 
service connection may not be granted applying the "benefit 
of the doubt" rule.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

The claims of service connection for residuals of cold injury 
to the hands, feet, and nose and Raynaud's disease are 
granted.

The claim of service connection for residuals of a cold 
injury of the ears is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

